DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    This in in response to RCE filed on 6/23/2022 and communication, regarding a proposed Examiner’s amendment, filed on 4/5/2022 in which claims 1-11, 13-19 and 21-23 are now pending and claims 12 and 20 canceled. The applicant’s amendments have considered and entered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-3, 11, 4, 10, 5-8, 13-21, 9 and 12, respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 was filed before the mailing date of the Notice Of Allowance on 7/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Teitler Cave  on 4/5/2022.
             The application has been amended as follows: 
1. (Currently amended) A method for communicating between a first radio frequency
communications device including a first local oscillator and a second radio frequency
communications device including a second local oscillator, the method comprising:
receiving a packet using a receiver of the first radio frequency communications device;
detecting an average frequency offset based on sequential samples of the packet; [[and]]
applying a first adjustment to the first local oscillator to reduce a frequency offset between the first local oscillator and the second local oscillator, the first adjustment being based on the average frequency offset; and after adjusting the first local oscillator, transmitting a second packet to the second radio frequency communications device by the first radio frequency communications device using the first adjustment and the first local oscillator, wherein the receiver has a low-intermediate frequency (LIF) mode of operation and a zero-intermediate frequency (ZIF) mode of operation, the packet is received in the LIF mode of operation or the ZIF mode of operation, and each sample of the sequential samples is based on a preamble of the packet or a sync word of the packet.

4. (Currently amended) The method as recited in claim [[1]]6 wherein the receiver has a
low-intermediate frequency (LIF) mode of operation and [[a zero-intermediate frequency (ZIF)]] the ZIF mode of operation, the packet is received in the LIF mode of operation or the ZIF mode of operation, and each sample of the sequential samples is based on a preamble of the packet or a
sync word of the packet.

5. (Currently amended) The method as recited in claim 1 further comprising: after applying the first adjustment to the first local oscillator: generating a first phase measurement of the first local oscillator by the second radio frequency communications device using samples of a first
continuous wave tone received by the second radio frequency communication device in [[a zero-intermediate frequency (ZIF)]] the ZIF mode of operation; generating a second phase measurement of the second local oscillator by the first radio frequency communications device using second samples of a second continuous wave tone received by the first radio frequency communications device in the ZIF mode of operation; and estimating a distance between the first radio frequency communications device and the second radio frequency communications device based on the first phase measurement and the second phase measurement.

6. (Currently amended) [[The method as recited in claim 1 further comprising:]] A method
for communicating between a first radio frequency communications device including a first local
oscillator and a second radio frequency communications device including a second local
oscillator, the method comprising: receiving a packet using a receiver of the first radio frequency communications device; detecting an average frequency offset based on sequential samples of the packet; and applying a first adjustment to the first local oscillator to reduce a frequency offset
between the first local oscillator and the second local oscillator, the first adjustment being based on the average frequency offset; after adjusting the first local oscillator, transmitting a second packet to the second radio frequency communications device by the first radio frequency communications device using the first adjustment and the first local oscillator;
transmitting a first continuous wave tone by the first radio frequency communications
device using the first local oscillator and the first adjustment; and receiving a second continuous wave tone by the first radio frequency communications device in a zero-intermediate frequency (ZIF) mode of operation using the first local oscillator and the first adjustment.

11. (Currently amended) A radio frequency communications system comprising: a first radio frequency communications device comprising: a receiver comprising: a first local oscillator;
a detector configured to generate an average frequency offset based on sequential samples of a packet; and a digital circuit configured to apply a first adjustment to the first local oscillator to reduce a frequency offset between the first local oscillator and a second local oscillator of a second radio frequency communications device, the first adjustment being based on the
average frequency offset, wherein the receiver has a low-intermediate frequency (LIF) mode of operation and a zero-intermediate frequency (ZIF) mode of operation, the packet is received in the LIF mode of operation or the ZIF mode of operation, and each sample of the sequential samples is based on a preamble of the packet or a sync word of the packet.

12. (Canceled)

19. (Currently amended) A method for communicating between a first radio frequency
communications device including a first local oscillator and a second radio frequency
communications device including a second local oscillator, the method comprising:
receiving, by the first radio frequency communications device, a request to initiate
communications from the second radio frequency communications device;
receiving a packet by the first radio frequency communications device after the first radio
frequency communications device transmits a response to the request;
applying a first adjustment to the first local oscillator to reduce a frequency offset
between the first local oscillator and the second local oscillator, the first
adjustment being based on the packet; transmitting a second packet to the second radio frequency communications device by the first radio frequency communications device using the first local oscillator and the first adjustment; and after transmission of the second packet, transmitting a continuous wave tone by the first radio frequency communications device using the first local oscillator and the first adjustment; and applying a second adjustment to the second local oscillator at the second radio frequency communications device, the second adjustment being based on the continuous wave tone received by the second radio frequency communications device; and after applying the second adjustment to the second local oscillator: generating a first phase measurement of the first local oscillator by the second radio frequency communications device using a second continuous wave tone received by the second radio frequency communication device in a zero-intermediate frequency (ZIF) mode of operation; generating a second phase measurement of the second local oscillator by the first radio frequency communications device using a third continuous wave tone received by the first radio frequency communications device in the ZIF mode of operation; and estimating a distance between the first radio frequency communications device and the second radio frequency communications device based on the first phase measurement and the second phase measurement.

20. (Canceled)

21. (New) The method as recited in claim 19 further comprising: applying a third adjustment to the first local oscillator, the third adjustment being based on a third packet received by the first radio frequency communications device.

22. (New) The method as recited in claim 1 wherein the first adjustment is applied after
application of an initial frequency offset adjustment to the first local oscillator.

23. (New) The method as recited in claim 6 wherein the first radio frequency
communications device is a reflector communications device compliant with a Bluetooth Low Energy standard communications protocol, the second radio frequency communications device is
an initiator communications device compliant with the Bluetooth Low Energy standardized
communications protocol, the packet has a payload with a length of zero, and the reflector
communications device applies the first adjustment during a frequency compensation interval
prior to exchanging continuous wave tones for distance measurements.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closet prior art of Jung et al (20100020909) teaches a method of performing time synchronization comprises correcting both a frequency offset and a phase offset to synchronize a clock signal of a receiving node exactly to a clock signal of a transmitting node. The slave comprise a synchronizing unit for removing  the frequency offset from a local slave clock signal, and generating a slave clock signal and verifying unit to verify the frequency offset to remove an error caused by network delay variation, and a synchronizing unit to remove the frequency offset from a local slave clock signal and generate a slave clock signal synchronized to a clock signal of a master device. However The closet prior art above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: wherein the receiver has a low-intermediate frequency (LIF) mode of operation and a zero-intermediate frequency (ZIF) mode of operation, the packet is received in the LIF mode of operation or the ZIF mode of operation, and each sample of the sequential samples is based on a preamble of the packet or a sync word of the packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20190332137-A1 OR US-20160308633-A1).did. AND PGPB.dbnm.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633